Examiner’s Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Patrick Murray, (Reg. No. 69,188), on 1/6/21.
The application has been amended as follow:
In the claims:
Claim(s) 1, 6, 11-14, 17 & 19 are amended as following:
(Currently amended) A method comprising:
implementing a first portion of a distributed catalog service for a first one of a plurality of distributed processing node clusters associated with respective data zones, each of the clusters being configured to perform processing operations utilizing local data resources locally accessible within its corresponding data zone;
receiving in the first portion of the distributed catalog service a given request to identify for each of a plurality of data resources to be utilized by an application initiated in the first distributed processing node cluster whether the data resource is a local data resource or a remote data resource relative to the first distributed processing node cluster; and

wherein the first portion of the distributed catalog service in combination with additional portions implemented for respective additional ones of the plurality of distributed processing node clusters collectively enable the distributed catalog service to determine whether respective ones of the plurality of data resources comprise local or remote data resources in the data zones of each of the clusters responsive to requests from any other one of the clusters;
wherein the plurality of data resources to be utilized by the application in the first distributed processing node cluster comprises at least a first data resource that comprises a remote data resource relative to the first distributed processing node cluster;
wherein the first portion of the distributed catalog service utilizes at least one of the additional portions of the distributed catalog service to identify a second one of the plurality of distributed processing node clusters for which the first data resource comprises a local data resource; 
wherein the first and additional portions of the distributed catalog service are implemented within respective ones of the first and additional ones of the plurality of distributed processing node clusters;
wherein the first portion of the distributed catalog service comprises a plurality of entries each comprising a meta-resource for one of the plurality of data resources;
wherein the meta-resources for respective ones of the plurality of data resources that are local data resources of the first distributed processing node cluster comprise file 
wherein the meta-resources for respective ones of the plurality of data resources that are remote data resources relative to the first distributed processing node cluster comprise information identifying ones of the additional distributed processing node clusters for which the data resources comprise local data resources; 
wherein the first and one or more additional portions of the distributed catalog service are distributed over the first and one or more additional distributed processing node clusters, with each of the first and one or more additional distributed processing node clusters having a first level of visibility of its corresponding one of the first and one or more additional portions of the distributed catalog service but no more than a second level of visibility of one or more other ones of the first and one or more additional portions of the distributed catalog service, the second level of visibility being lower than the first level of visibility; and
wherein the method is implemented by at least one processing device comprising a processor coupled to a memory.
(Canceled)
(Currently amended) The method of claim 1 wherein the first and one or more additional portions of the distributed catalog service are implemented as respective Hadoop applications running on respective ones of the plurality of distributed processing node clusters.
(Canceled) 
(Canceled) 
(Currently amended) The method of claim 7 wherein a resolving interface of the given first portion of the distributed catalog service returns the given meta-resource responsive to a request that includes a corresponding meta-resource identifier.
(Currently amended) The method of claim 1 wherein a given one of the first portion[[s]] of the distributed catalog service in conjunction with its initiation as a Hadoop application is registered as a service with a service registry of a resource manager of a corresponding one of the plurality of the first distributed processing node cluster[[s]].
(Currently amended) The method of claim 12 wherein the service registry of the resource manager of the corresponding one of the plurality of first distributed processing node cluster[[s]] is utilized to identify at least one of a browsing interface and a resolving interface of the given first portion of the distributed catalog service implemented within that the first distributed processing node cluster.
(Currently amended) The method of claim 1 wherein a given one of the first portion[[s]] of the distributed catalog service is configured in accordance with a configuration object that is stored in a predetermined storage location of a corresponding one of the plurality of the first distributed processing node cluster[[s]].
(Currently amended) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device:
to implement a first portion of a distributed catalog service for a first one of a plurality of distributed processing node clusters associated with respective data zones, 
to receive in the first portion of the distributed catalog service a given request to identify for each of a plurality of data resources to be utilized by an application initiated in the first distributed processing node cluster whether the data resource is a local data resource or a remote data resource relative to the first distributed processing node cluster; and
to provide from the first portion of the distributed catalog service a response to the given request;
wherein the first portion of the distributed catalog service in combination with additional portions implemented for respective additional ones of the plurality of distributed processing node clusters collectively enable the distributed catalog service to determine whether respective ones of the plurality of data resources comprise local or remote data resources in the data zones of each of the clusters responsive to requests from any other one of the clusters;
wherein the plurality of data resources to be utilized by the application in the first distributed processing node cluster comprises at least a first data resource that comprises a remote data resource relative to the first distributed processing node cluster;
wherein the first portion of the distributed catalog service utilizes at least one of the additional portions of the distributed catalog service to identify a second one of the plurality of distributed processing node clusters for which the first data resource comprises a local data resource; 

wherein the first portion of the distributed catalog service comprises a plurality of entries each comprising a meta-resource for one of the plurality of data resources;
wherein the meta-resources for respective ones of the plurality of data resources that are local data resources of the first distributed processing node cluster comprise file paths to storage locations of the local data resources in the first distributed processing node cluster; 
wherein the meta-resources for respective ones of the plurality of data resources that are remote data resources relative to the first distributed processing node cluster comprise information identifying ones of the additional distributed processing node clusters for which the data resources comprise local data resources; and
wherein the first and one or more additional portions of the distributed catalog service are distributed over the first and one or more additional distributed processing node clusters, with each of the first and one or more additional distributed processing node clusters having a first level of visibility of its corresponding one of the first and one or more additional portions of the distributed catalog service but no more than a second level of visibility of one or more other ones of the first and one or more additional portions of the distributed catalog service, the second level of visibility being lower than the first level of visibility
(Currently amended) An apparatus comprising:
at least one processing device having a processor coupled to a memory;
wherein said at least one processor is configured:
to implement a first portion of a distributed catalog service for a first one of a plurality of distributed processing node clusters associated with respective data zones, each of the clusters being configured to perform processing operations utilizing local data resources locally accessible within its corresponding data zone;
to receive in the first portion of the distributed catalog service a given request to identify for each of a plurality of data resources to be utilized by an application initiated in the first distributed processing node cluster whether the data resource is a local data resource or a remote data resource relative to the first distributed processing node cluster; and
to provide from the first portion of the distributed catalog service a response to the given request;
wherein the first portion of the distributed catalog service in combination with additional portions implemented for respective additional ones of the plurality of distributed processing node clusters collectively enable the distributed catalog service to determine whether respective ones of the plurality of data resources comprise local or remote data resources in the data zones of each of the clusters responsive to requests from any other one of the clusters;
wherein the plurality of data resources to be utilized by the application in the first distributed processing node cluster comprises at least a first data resource that comprises a remote data resource relative to the first distributed processing node cluster;

wherein the first and additional portions of the distributed catalog service are implemented within respective ones of the first and additional ones of the plurality of distributed processing node clusters;
wherein the first portion of the distributed catalog service comprises a plurality of entries each comprising a meta-resource for one of the plurality of data resources;
wherein the meta-resources for respective ones of the plurality of data resources that are local data resources of the first distributed processing node cluster comprise file paths to storage locations of the local data resources in the first distributed processing node cluster; 
wherein the meta-resources for respective ones of the plurality of data resources that are remote data resources relative to the first distributed processing node cluster comprise information identifying ones of the additional distributed processing node clusters for which the data resources comprise local data resources; and
wherein the first and one or more additional portions of the distributed catalog service are distributed over the first and one or more additional distributed processing node clusters, with each of the first and one or more additional distributed processing node clusters having a first level of visibility of its corresponding one of the first and one or more additional portions of the distributed catalog service but no more than a second level of visibility of one or more other ones of the first and one or more additional portions of the distributed catalog service, the second level of visibility being lower than the first level of visibility.
(Canceled)
(New) The apparatus of claim 22 wherein the given meta-resource further comprises information regarding transformation of the given data resource into one or more designated formats.
(New) The apparatus of claim 22 wherein a resolving interface of the first portion of the distributed catalog service returns the given meta-resource responsive to a request that includes a corresponding meta-resource identifier.

REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-4, 6-7, 10-20 & 22-24 are allowed.
Claims 23-24 are added.
Claim(s) 5, 8-9 & 21 are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 12/8/20, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1, 17 & 19.
first one of a plurality of distributed processing node clusters associated with respective data zones, each of the clusters being configured to perform operations utilizing local data resources locally accessible within its corresponding data zone; receiving in the first portion of the distributed catalog service to identify for each of a plurality of data resources to be utilized by an application initiated in the first distributed processing node cluster whether the data resource is a local data resource or a remote data resource relative to the node cluster; and providing from the first portion of the distributed catalog service a response to the given request; wherein the first portion of the distributed catalog service in combination with additional portions implemented to enable the distributed catalog service to determine whether respective ones of the plurality of data resources comprise local or remote data resources in the data zones of each of the clusters responsive to requests from any other one of the clusters; wherein the plurality of data resources to be utilized by the application in the first distributed processing node cluster comprises at least a first data resource that comprises a remote data resource relative to the first distributed processing node cluster; wherein the first portion of the distributed catalog service utilizes at least one of the additional portions of the distributed catalog service to identify a second one of the plurality of distributed processing node clusters comprises a local data resource; wherein the first and additional portions of the distributed catalog service are implemented within respective ones of the first and additional ones of the plurality of distributed processing node clusters; wherein the first portion of the distributed catalog service comprises a plurality of entries each comprising a meta- as set forth in independent claim(s) 1, 17 & 19 and in light of applicant’s argument(s) filed 12/8/20.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449